Citation Nr: 0515119	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-32 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for arthritis and 
fibromyalgia.  

3.  Entitlement to increased rating for lumbar strain with 
degenerative disc disease, currently 20 percent disabling.  

4.  Entitlement to an increased rating for cervical strain 
with degenerative disc disease, currently 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1997 and August 1997 decisions rendered 
by the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The appellant 
indicated disagreement with those decisions and, after being 
furnished statements of the case, filed substantive appeals.  

This matter was previously before the Board in April and 
November 2004 at which time the Board remanded the matter to 
the RO in order to fulfill certain due process requirements.  
In March 2005, the veteran and his spouse testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.  

The issue of service connection for arthritis and 
fibromyalgia is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The probative medical evidence of record does not reflect 
a current diagnosis of post-traumatic stress disorder.  

2.  An acquired psychiatric disorder, variously diagnosed as 
schizophrenia, depression and bipolar disorder, was not shown 
during service or was schizophrenia manifested within one 
year of service and none of the diagnosed disorders are 
related to service.  

3.  The service-connected thoracolumbar (back) disability, 
even with consideration of the veteran's complaints of pain, 
does not cause forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  While intervertebral disc syndrome is 
shown, separately compensable neurological symptomatology or 
incapacitating episodes having a total duration of less than 
4 weeks during the past 12 months are not shown. 

4.  The service connected cervical (neck) disability, even 
with consideration of the veteran's complaints of pain, does 
not cause limitation of forward flexion of the cervical spine 
to 15 degrees or less or favorable ankylosis of the entire 
cervical spine.  While intervertebral disc syndrome is shown, 
separately compensable neurological symptomatology or 
incapacitating episodes having a total duration of less than 
4 weeks during the past 12 months are not shown. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, variously diagnosed as 
schizophrenia, depression and bipolar disorder, and PTSD were 
not incurred in or aggravated by service; and service 
connection for schizophrenia cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§3.303, 3.304(f), 3.307, 
3.309 (2004).  

2.  The criteria for a disability rating in excess of 20 
percent for lumbar strain with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2002, 2003), 
Diagnostic Code 5237-5243 (2004).  

3.  The criteria for a disability rating in excess of 20 
percent for cervical strain with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5287, 5290, 5293 (2002, 2003), Diagnostic 
Codes 5237-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an initial letter in June 1997 
with respect to the veteran's claim for service connection 
for an acquired psychiatric disorder to include PTSD, and an 
April 2004 letter, pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to identify evidence showing an increase in severity 
in his service-connected lumbar and cervical spine 
disabilities and evidence showing that a psychiatric disorder 
to include PTSD was related to his military service.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the veteran's VA 
outpatient treatment records and identified private treatment 
records.  Moreover, the veteran was afforded VA examinations 
as noted below.  Finally, the veteran was afforded an 
opportunity to testify before the undersigned at the March 
2005 videoconference hearing.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Acquired Psychiatric Disability To Include PTSD 

A.  Background

The veteran's service medical records are of record.  
Additionally, of record, are various service personnel 
records submitted by the veteran.  The veteran's DD-214 
reflects that he served in the United Stated Marine Corps as 
a Field Artillery Battery Man.  At discharge, his rank was 
corporal.  The records do not reflect, and there is no 
allegation, that the veteran participated in combat.  

Service medical records do not show complaints or treatment 
for any psychiatric disorders.  Service personnel records 
reflect that the veteran had attained the rank of sergeant.  
He was disciplined due to numerous displays of poor judgment 
and failure to heed verbal counseling.  A report noted that 
he was counseled after an incident where a man was hurt 
because a lanyard was not properly reattached to the firing 
mechanism of a gun.  He was also counseled for losing a part 
of the howitzer, for wearing an unauthorized beret, and for 
failing to notice a beer can tied to the muzzle of his 
howitzer.  

Post service, the first record of treatment for a psychiatric 
disorder is in April 1997, at which time the veteran was 
admitted to Grace Hospital due to complaints of depression 
and suicidal ideation.  He reported having depression on and 
off for years.  He noted prior treatment for illicit drug 
use.  He reported on and off suicidal ideation for the past 
few years.  He noted a history of an automobile accident in 
1996.  He reported that he was court marshaled in the 
military for marijuana possession.  Upon mental status 
examination, he denied any hallucinations, delusions or PTSD 
like symptoms.  The provisional diagnosis was pain disorder 
with psychological and physical features, dysthymia, rule out 
bipolar disorder, substance abuse, and rule out somatization.  

An October 1997 letter from D. D. P., M.D., stated that he 
had treated the veteran for one and a half years for 
fibromyalgia, a chronic musculoskeletal pain syndrome of 
unknown etiology.  He also had sleep problems, difficulty 
doing vocational duties, and pain and stiffness about his 
neck and back.  As a result of all of these problems he had 
severe anxiety and depression.  

A hospital report from the Asheville VA Medical Center 
reflects that the veteran was admitted in December 1998 with 
subsequent diagnoses of polysubstance dependence and 
schizophrenia.  A drug screen was positive for cocaine, 
cannabis, and benzodiazepines.  

He was hospitalized again in July 1999.  At such time, he 
reported a resumption of hallucinations and paranoia, and 
alcohol, marijuana and cocaine abuse.  

A VA hospital report in February 2000 noted that the veteran 
was in a psychotic state.  He had a long history of paranoid 
thinking and was using benzodiazepines in an effort to sedate 
himself.  

A VA hospital report in January 2002 noted diagnoses of 
schizophrenia, paranoid type and history of polysubstance 
abuse.  Treatment records in 2002 and 2003 show continuing 
treatment for schizophrenia and polysubstance abuse.  

A July 2003 VA treatment note indicated that the veteran was 
treated for management of schizophrenia with associated 
liability of affect.  He responded to medication and there 
was no longer evidence of hallucinations or delusions.  The 
diagnosis was schizophrenia, paranoid type, in partial 
remission.  

B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a psychosis to include 
schizophrenia is manifested to a degree of 10 percent within 
one year after separation from service, such disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be established on the basis of a 
post-service initial diagnosis of a disease, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for PTSD, there must 
be a current medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the verified in-service stressor.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, at 288-289 (1994).  The veteran's 
testimony by itself cannot establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 at 
166 (1996).  Further, an opinion by a mental health 
professional based upon a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

Regarding PTSD, the first question to resolve is whether the 
veteran experienced an in-service stressor.  Without such 
corroboration of an in-service stressor, the diagnosis of 
PTSD has no probative value. See Moreau, 9 Vet. App. at 395-
396; Swann v. Brown, 5 Vet.  App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

Initially, as it pertains to the claim for service connection 
for PTSD, there is no competent evidence that the veteran has 
PTSD.  The submitted VA outpatient treatment records, 
hospital records, and private treatment records do not show 
treatment for PTSD.  Rather, they show treatment for 
schizophrenia.  

The only other evidence of record that the veteran has PTSD 
comes from his own unsubstantiated contentions.  In this 
regard, the Board notes, however, that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1); 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, there is 
no basis upon which to establish service connection for PTSD.  
Accordingly, the claim for entitlement to service connection 
for PTSD must be denied in the absence of a current diagnosis 
of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Turning to the question of service connection for an acquired 
psychiatric disability, the service medical records do not 
establish that the veteran had any other psychiatric disorder 
during service and the post-service evidence does not 
establish the an acquired psychiatric disorder, variously 
diagnosed as depression, bipolar disorder and schizophrenia, 
was related to service or was schizophrenia manifest within 
one year of separation from service.  In summary, the 
evidence of record shows that while the veteran is currently 
diagnosed with a psychiatric disorder, diagnosed as 
schizophrenia, such was not manifested until several years 
following service and such has not been linked to service.  
Therefore, the preponderance of the evidence is against the 
claim of service connection for an acquired psychiatric 
disorder variously diagnosed to include PTSD and the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).  

III.  Increased Ratings for Lumbar and Cervical Spine 
Disabilities

A.  Background

In March 1987, the RO granted service connection for 
mechanical low back pain and cervical spine pain.  An initial 
10 percent evaluation was assigned for the low back 
disability and a noncompensable evaluation was assigned for 
the cervical spine disability.  In August 1993, the RO 
assigned a 10 percent evaluation for the cervical spine 
disability.  At present, both disabilities are rated as 20 
percent disabling.  

A review of the medical evidence reveals that the veteran was 
afforded a VA examination in March 1997.  Therein, he 
complained of continuing pain in his low back and neck.  A 
physical examination revealed no atrophy or spasm of the 
musculature.  Range of motion of the cervical spine was noted 
as normal.  He could flex his lumbar spine to 40 degrees, 
perform backward extension to 10 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 20 degrees, 
and rotation to the left and right each to 25 degrees.  There 
was no objective evidence of pain on motion or neurological 
involvement noted.  An x-ray of the cervical spine revealed 
some straightening of the of the cervical lordosis which 
could reflect muscular spasm secondary to pain.  An x-ray of 
the lumbar spine showed preserved disc space height without 
evidence of acute bony abnormality.  

The veteran underwent another VA examination in December 
1999.  At such time, he complained that his neck often popped 
and got stuck.  The condition was aggravated when he turned 
his head while driving.  He used a TENS unit for lumbar and 
cervical pain.  Low back pain was aggravated by long sitting 
and standing, and pain in both areas was constant without 
specific flare-ups.  The veteran used a cane to ambulate.  

A physical examination, of the cervical spine revealed 
flexion limited to 25 degrees and backward extension to 20 
degrees.  There was no specific tenderness or spasm noted.  
The lumbosacral spine revealed pain around L4-5 but no 
specific point tenderness.  He could perform flexion to 70 
degrees, extension to 20 degrees, lateral flexion to 30 
degrees, and rotation to 30 degrees bilaterally.  The veteran 
could ambulate normally and do heal to toe, but refused to 
try to hop because of complaints of severe pain.  The 
examiner noted that the veteran appeared to be exaggerating 
the degree of pain experienced.  The diagnoses were chronic 
lumbosacral strain and cervical strain.  

An October 2000 MRI of the lumbar spine revealed degenerative 
disease superimposed on element of congenital spinal 
stenosis, with a large paracentral lateral L5-S1 disc 
protrusion.  A MRI of the cervical spine revealed mild disc 
bulging at C4 through C7.  

During a VA examination in December 2000, a physical 
examination revealed forward flexion of the lumbar spine to 
45 degrees, backward extension to 10 degrees, lateral flexion 
to 15 degrees, bilaterally, and rotation to 20 degrees, 
bilaterally.  All of the motions were accompanied by pain.  
An x-ray examination in December 2000 revealed mild 
osteophytic spurring of the lumbar vertebral bodies.  
Otherwise, the study was unremarkable.  The diagnosis was 
lumbosacral strain with arthritis.  

VA outpatient treatment records reflect that the veteran was 
referred for a neurosurgical consultation in February 2001 
due to several complaints of pain in the neck, back and 
bilateral legs.  Following a physical examination, the 
neurosurgeon noted that the veteran complaints were not 
clearly attributed to a herniated nucleus pulposis at L5-S1.  
The examiner noted that it was doubtful that the veteran 
would benefit from surgery.  

A January 2003 treatment report from D. D. P., M.D. indicated 
that the veteran had widespread pain including arthralgias 
and myalgias.  As it pertained to the lumbar spine, it was 
limited by 30 percent in forward flexion and 50 percent in 
lateral flexion.  The cervical spine motion was limited by 
pain.  The assessment was focal osteoarthritis and 
fibromyalgia.  

The veteran underwent another VA examination in February 
2003.  At such time, he complained of daily pain in the back 
accompanied by spasms and stiffness.  There were no 
complaints of weakness, fatigue or lack of endurance.  Upon 
physical examination, he could perform flexion of the neck to 
20 degrees, extension backwards to 20 degrees, left rotation 
to 12 degrees, and right rotation to 25 degrees.  The veteran 
stated that the motions were limited by pain.  Upon direct 
testing of the low back, the veteran was able to flex forward 
to 60 degrees.  He could do left and right lateral flexion to  
30 degrees, bilaterally, and rotation to 20 degrees left, and 
25 degrees right.  He did not have pain on leg raising or 
have any lower extremity weakness.  Reflexes and sensation to 
touch were normal.  The diagnoses were cervical 
intervertebral disc disease, symptomatic with painful motion, 
and lumbosacral, cervical and degenerative disease, 
symptomatic, painful motion.  The examiner noted that the 
veteran obviously had pain, but felt that he was exaggerating 
his response to pain.  

The veteran underwent additional MRI examination in August 
2003.  The studies showed a cervical disc bulge at C4-5, disc 
herniation left, L5-A1, spinal canal stenosis and lateral 
recess stenosis at L4-5 and L5-S1.  The examiner noted that 
the reports had not changed enough to cause the kind of pain 
the veteran claimed to have.  The examiner noted that the 
drug screen did not show any traces of narcotics he was 
receiving from VA.  Rather, the drug screen was positive for 
cocaine, cannabinoids and benzodiazepine.  The assessment was 
chronic pain.  The examiner noted that he was not sure how 
much was real pain.  Given the fact that he was not taking 
his prescribed narcotics, was using illegal drugs and had no 
significant MRI justification, he was suspended from 
receiving prescribed narcotics from VA.  

Finally, during the hearing in March 2005, the veteran 
testified that he had chronic, constant pain in his lower 
back.  He stated that he could not bend down to tie his shoe.  
He reported that that had radiating pain down into buttocks 
and legs.  He stated that he had flare-ups that kept in bed 
at least two weeks out of the month.  With respect to his 
neck, he stated that he could not drive.  He complained of 
severe pain when he turned to the left or right.  The pain 
was constant.  

B.  Legal Criteria

These matters have been on appeal since late 1997.  Since 
such time, the rating criteria governing the evaluation of 
disabilities of the spine has undergone several changes.  And 
where, as here, the governing law or regulation changes after 
a claim has been filed, but before administrative or judicial 
review has been completed, the version most favorable to the 
claimant generally applies.  Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  However, the revised regulations cannot be 
applied prior to their effective date, unless they 
specifically contain such a provision.  VAOPGCREC 3-2000 
(Apr. 10, 2000).  See also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114.  The RO already has considered the 
severity of the veteran's low back and cervical spine 
disabilities under both the former and revised criteria, so 
he is not prejudiced by the Board doing the same without 
first remanding the case to the RO.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 2004).  The veteran 
filed his claim prior to September 23, 2002 and VA has 
evaluated the veteran's back condition under many diagnostic 
codes.  Separate diagnostic codes identify the various 
disabilities.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine) (in effect prior to September 23, 
2002), severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

The Board has also evaluated the veteran's low back condition 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(intervertebral disc syndrome) and 5295 (lumbosacral strain) 
(in effect prior to September 23, 2002).  Under Diagnostic 
Code 5293, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warrants a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, and postoperative cured 
intervertebral disc syndrome is noncompensable. 

Under the old Diagnostic Code 5295, severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.  With 
characteristic pain on motion, a 10 percent evaluation is 
warranted and with slight subjective symptoms only, a 
noncompensable evaluation is warranted.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine) (in effect prior to September 
23, 2002), which provides a 50 percent evaluation if 
ankylosis of the lumbar spine is unfavorable and a 40 percent 
evaluation if favorable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002 under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; (2) 
a combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
(3) with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
(4) vertebral body fracture with loss of 50 percent or more 
of the height, a 10 percent evaluation is warranted.

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  The VA is to round each range of 
motion measurement to the nearest five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the most recent rule indicates that the notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

With respect to the cervical spine disability, under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (limitation of motion 
of the cervical spine) (in effect prior to September 23, 
2002), severe limitation of motion warrants a 30 percent 
evaluation, moderate limitation of motion of the cervical 
spine warrants a 20 percent evaluation, and slight limitation 
of motion of the lumbar spine warrants a 10 percent 
evaluation.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Codes 5297 
(ankylosis of the cervical spine) (in effect prior to 
September 23, 2002), which provides for a 40 percent 
evaluation if the ankylosis of the cervical spine is 
unfavorable and a 30 percent evaluation if favorable.  

Under the revised criteria, forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine warrants a 30 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

In addition, the Board has considered the criteria for 
evaluation of intervertebral disc syndrome of the cervical 
spine, such criteria having been set forth above.  

Turning to the question of the evaluation of the veteran's 
lumbar spine strain with degenerative disc disease, the Board 
notes that the condition is manifested by pain on motion, 
limited flexion and MRI evidence of  L5-S1 disc protrusion.  
Recorded forward flexion ranges from 40 degrees in March 
1997, to 70 degrees in December 1999, 45 degrees in December 
2000, and 60 degrees in February 2003.  Normal range of 
motion of the thoracolumbar spine is from 0 to 90 degrees.  
In addition, backward extension was typically limited to 10 
degrees short of normal.  In sum, while the disability causes 
limited back motion, the Board finds that such limitation is 
moderate and is not severe.  Hence, pursuant to Diagnostic 
Code 5292 (limitation of motion of lumbar spine) (in effect 
prior to September 23, 2002) a rating greater than 20 percent 
is not warranted.  

Additionally, the evidence does not show that the disability 
results in severe intervertebral disc syndrome.  While there 
is objective evidence of treatment for a painful back 
condition, the evidence does not show recurring attacks of 
intervertebral disc syndrome.  Moreover, the disability did 
not result in listing of the whole spine, positive 
Goldthwait's sign, loss of lateral motion, or demonstrable 
muscle spasms.  As such, a higher rating pursuant to 
Diagnostic Codes 5293 (intervertebral disc syndrome) and 5295 
(lumbosacral strain) (in effect prior to September 23, 2002) 
is not warranted.  

As the evidence does not show ankylosis of the spine in the 
favorable or unfavorable position a higher evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine) (in effect prior to September 
23, 2002).  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome and in effect from 
September 23, 2002 until September 26, 2003, the Board notes 
that the evidence shows treatment for a variety of 
arthralgias.  It does not include evidence that the veteran's 
low back condition results in incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  Moreover, neurological 
symptomatology was not noted upon examination in February 
2003.  The veteran could perform the straight leg raise 
without pain and his reflexes and senses were normal.  As 
such, combining his orthopedic and neurologic manifestations 
would not result in an evaluation greater than 20 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), the veteran's low back disability is manifested by 
forward flexion of the thoracolumbar spine that is typically 
greater than 30 degrees but not greater than 60 degrees.  
Such range of motion warrants a 20 percent evaluation under 
the revised criteria.  There is no objective evidence of 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or any ankylosis of the entire thoracolumbar 
spine.  Again, "incapacitating episodes" or bed rest 
prescribed by a physician are not shown.  Hence, the criteria 
for a 40 percent evaluation under the revised rating criteria 
are not nearly approximated.  

Turning to the question of the evaluation of the veteran's 
cervical spine disability, the Board notes that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
38 C.F.R. § 4.71a, Plate V (2004).  During the course of the 
appeal, the veteran's cervical spine was characterized by 
flexion ranging from 45 degrees to 20 degrees.  Backward 
extension was limited upon examination in December 1999 and 
February 2003 to 20 degrees.  Rotation was limited from 12-25 
degrees.  Repeated MRI examination reveals the presence of 
disc bulging at C4-C7.  

Given such findings, and with respect to 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (limitation of motion of the cervical 
spine) (in effect prior to September 23, 2002), the Board 
finds that the disability is characterized by moderate 
limitation of motion and pain upon motion.  However, the 
evidence does not approximate a finding of severe limitation 
of motion.  As such, an evaluation greater than 20 percent 
pursuant to former Diagnostic Code 5290 is not warranted.  

As there is no objective evidence of ankylosis of the 
cervical spine, a higher evaluation pursuant to Diagnostic 
Code 5297 (ankylosis of the cervical spine) (in effect prior 
to September 23, 2002) is not warranted.  

Additionally, as forward flexion of the cervical spine was 
typically greater than 20 degrees, a 30 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 is not 
warranted.  

Finally, the cervical spine disability is not shown to result 
in incapacitating episodes resulting in bed rest having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  As such, a 40 percent rating 
under the former or revised rating criteria pertaining to the 
evaluation of intervertebral disc syndrome is not warranted.  

The Board has also carefully considered the evidence relating  
to the service-connected back and neck disabilities in 
conjunction with the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, to include any functional impairment which may be 
attributed  thereto with respect to the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 205-7 (1995).  The VA examiner in 
February 2003 noted that the disabilities were not shown to 
result in functional loss characterized by weakness, fatigue 
or lack of endurance.  The Board has considered whether a 
higher disability evaluation is warranted due to the 
veteran's complaints of chronic pain.  However, the Board 
notes that several examiners have commented that he appeared 
to be exaggerating the extent of his pain.  While the Board 
does not doubt that the veteran has some level pain 
associated with the disabilities, nevertheless, even when 
considering the effects of pain, the criteria for higher 
evaluations are not approximated.  

Finally, the Board has further contemplated extraschedular 
evaluation here, but finds that there has been no showing 
that the veteran's service-connected disabilities have 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) is not warranted.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App.  49 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder is denied.  

An evaluation greater than 20 percent for a chronic lumbar 
strain with degenerative disc disease is denied.  

An evaluation greater than 20 percent for a cervical strain 
with degenerative disc disease is denied.  


REMAND

The veteran contends that a disability variously diagnosed as 
fibromyalgia or focal arthritis is due to service or related 
to his service-connected disabilities.  The Board finds that 
additional development is warranted with respect to the 
claim.  

For purposes of clarification, the veteran's service medical 
records reflect that in April 1980 he sustained a muscle 
spasm in the trapezius and shoulders after playing 
basketball.  In June 1983 he was treated for a lower back 
strain.  June 1984 he was treated for low back pain.  The 
veteran reported a history of pain for the past month.  The 
assessment was a possible lumbar and dorsal strain.  In April 
1985 he was treated for a lower back muscular strain due to 
lifting a howitzer in the field.  In June 1985, he was 
treated for pain in the low back and upper back.  An August 
1985 treatment note indicated that he had chronic back pain 
due to unknown etiology.  The veteran was discharged in 1986 
as a result of his back condition.  

Post service in March 1993, the veteran's private physician 
diagnosed the veteran with myalgia, probably fibromyositis.  
A June 1993 VA x-ray examination of the lumbar spine noted no 
significant pathological findings.  An x-ray of the cervical 
spine was essentially unremarkable.  

A March 1996 record from Piedmont Rheumatology noted that the 
veteran had chronic low back pain with fibromyalgia.  

A January 1997 private treatment record noted that the 
veteran had fibromyalgia secondary to a motor vehicle 
accident.  A VA rheumatology examination in February 1997 
noted that the veteran had mechanical back pain, 
fibromyalgia, and depression.  The examiner noted that pain 
seemed to have begun during the veteran's military service.  
An April 1997 hospital record from Grace Hospital noted that 
the veteran had a pain disorder with psychological and 
physical features.  He reported a automobile accident in 
November 1996.  

A note from the veteran's private physician dated in October 
1997 noted that he treated the veteran for a year and a half 
for fibromyalgia of unknown etiology.  

A MRI examination of the cervical spine in October 2000 noted 
some straightening of the normal cervical lordosis, with loss 
of height in the C5 and C6 vertebral bodies.  A MRI of the 
lumbar spine revealed degenerative disease with a large left 
paracentral lateral L5-S1 disc protrusion.  

An x-ray examination of the lumbar spine in December 2000 
revealed mild osteophytic spurring of the lumbar vertebral 
bodies.  Otherwise, the study was unremarkable.  

In an August 2002, a VA examiner opined that the veteran had 
fibromyalgia.  He stated that it would not be possible to 
link fibromyalgia to military service without engaging in 
speculation.  

A January 2003 treatment note from D. D. P., M.D. indicated 
that the veteran had focal degenerative joint disease changes 
of several joints and joint mobility problems in the lumbar 
spine, shoulders, and mid back that were "seemingly 
related" to muscular problems and pain production.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board further notes that, 38 U.S.C.A. § 5103A(d) provides 
that medical examinations are needed in cases where the 
evidence of record, to include all information and lay and 
medical evidence contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  

In these matters, the veteran has been afforded VA 
examinations in connection with the claim.  However, there is 
no competent medical evidence of record reflecting an opinion 
with respect to whether the veteran's service-connected 
lumbar or cervical spine disabilities cause or aggravate the 
veteran's fibromyalgia.  Accordingly, the Board finds that a 
VA examination is warranted.  

Prior to arranging for the veteran to undergo an examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence in support of his claim on 
appeal.  Additionally, the record reflects that the veteran 
receives treatment through the Asheville VA Medical Center 
(VAMC).  However, records subsequent to August 2003 are not 
of record.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App.  611, 613 (1992).  The Board also points out that, 
under 38 C.F.R. § 3.159, efforts to obtain Federal records 
should continue until either the records are received or 
notification that further efforts to obtain such records 
would be futile is provided.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain the veteran's 
outstanding treatment records, if any, 
for treatment for a skin condition from 
the Asheville VAMC, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization concerning 
any additional, outstanding records of 
pertinent medical treatment for 
fibromyalgia/arthritis since discharge 
from service.  If the veteran responds, 
the RO should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the etiology of any 
fibromyalgia/arthritis disorder 
diagnosed.  The claims folder must be 
made available to the physician for 
review in conjunction with the 
examination.  All tests and studies 
deemed necessary should be conducted.  
The examiner is requested to obtain a 
detailed clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not (i.e., at least a 50 
percent probability) that any 
fibromyalgia/arthritis diagnosed is 
related to service, or is due to or 
aggravated by a service-connected 
disability.  In this respect, the 
examiner is advised that the veteran is 
service-connected for residuals of a 
lumbosacral strain with degenerative disc 
disease and radiation, a chronic cervical 
strain, and a nasal fracture.  A complete 
rationale for any opinion expressed 
should be included in the report. 

4.  After completing the requested 
actions, the RO should readjudicate the 
claim of service connection for 
fibromyalgia/arthritis in light of all 
pertinent evidence (to include all that 
added to the claims file since the RO 
certified the appeal to the Board) and 
legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


